488 S.W.2d 130 (1972)
Jimmy Ollie JENKINS, Appellant,
v.
The STATE of Texas, Appellee.
No. 45396.
Court of Criminal Appeals of Texas.
November 22, 1972.
Rehearing Denied January 10, 1973.
*131 Melvyn Carson Bruder, Dallas (Court appointed on appeal), for appellant.
Henry Wade, Dist. Atty., and Robert T. Baskett, Asst. Dist. Atty., Dallas, Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is sodomy; the punishment, ten (10) years.
Appellant's first ground of error relates to proof of his four prior convictions. Two were used to impeach him, on cross-examination, at the guilt or innocence phase and all four were introduced at the punishment phase. He claims that three of the convictions are void because they do not indicate that appellant was represented by counsel or that he waived counsel at those prior proceedings and that the fourth conviction is void under Stanley v. Georgia, 394 U.S. 557, 89 S. Ct. 1243, 22 L. Ed. 2d 542. An examination of the record reveals that appellant did not interpose an objection to the use or introduction of the prior convictions. Logan v. State, Tex.Cr.App., 482 S.W.2d 229; Nicholson v. State, Tex.Cr.App., 475 S.W.2d 773; Chaney v. State, Tex.Cr.App., 464 S.W.2d 653. Further, in regard to the contention concerning lack of counsel we observe that appellant offered no proof that he was indigent at the time of those prior convictions or that he had not waived the right to counsel. Green v. State, Tex.Cr. App., 474 S.W.2d 212; Vera v. State, Tex.Cr.App., 473 S.W.2d 22; Taylor v. State, Tex.Cr.App., 470 S.W.2d 663.
Appellant's first ground of error is overruled.
Appellant's second ground of error relates to certain argument to which there was no objection. Nothing is presented for review. Sutton v. State, Tex.Cr.App., 419 S.W.2d 857.
Appellant's second ground of error is overruled.
Appellant's last ground of error relates to a comment made by the trial court while ruling on an objection. No objection was made to the comment of the Court, hence the Court had no opportunity to instruct the jury not to consider his comment. Nothing is presented for review. Sutton v. State, supra.
Appellant's last ground of error is overruled.
Finding no reversible error, the judgment is affirmed.